Exhibit 10.1


Air Products and Chemicals, Inc. (the “Company”)
Restricted Stock Unit Award Agreement




Company Confidential Communication to: «Participant Name»


You have been granted a Restricted Stock Unit award under the Air Products and
Chemicals, Inc. Long-Term Incentive Plan, as amended and restated on 1 October
2014 (the “Plan”).


Your FY2020 award consists of «Shares Granted» 4-Year Restricted Stock Units,
each Unit being equivalent in value to one share of Common Stock.


Your FY2020 Restricted Stock Unit Award is subject to and contingent upon your
agreement to the conditions described in Exhibit A and the terms described in
Exhibit B (collectively, the “Conditions”). Please read the Conditions
carefully, particularly the descriptions of the “Restrictive Covenants”. This
letter, together with its Exhibits, constitutes the agreement governing your
FY2020 Restricted Stock Unit Award (“Award Agreement”). Your FY2020 Restricted
Stock Unit Award is also at all times subject to the applicable provisions of
the Plan and to any determinations made by the Management Development and
Compensation Committee of the Company’s Board of Directors (the “Committee”) or
its delegate, with respect to your FY2020 Restricted Stock Unit Award as
contemplated or permitted by the Plan or the Conditions. By accepting this
award, you will be deemed to have accepted and agreed to the terms and
conditions of the Award Agreement and the Plan.
None of your FY2020 Restricted Stock Unit Award, this Award Agreement or the
Plan constitute a contract of employment; nor do they guarantee your continued
employment for any period required for all or any of your FY2020 Restricted
Stock Unit Award to vest, become exercisable, be earned or be paid out. Except
as otherwise indicated all capitalized words used in this Award Agreement have
the meanings described in the Plan.


WITNESSETH the due execution of this Award Agreement by the Company effective as
of the 2nd day of December 2019 and your acceptance of the Award Agreement
intending to be legally bound hereby.


AIR PRODUCTS AND CHEMICALS, INC.


By:
    exhibitsignature.jpg [exhibitsignature.jpg]
Seifi Ghasemi
Exhibits




--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A




FY2020 AWARDS UNDER THE PLAN ARE SUBJECT TO THE FOLLOWING CONDITIONS:


In the event the Company determines, in its sole discretion, that you have
violated the restrictive covenants set forth in Paragraph 1 (the “Restrictive
Covenants”), at any time during your employment, or within two years after
termination of your employment from the Company or any Subsidiary, the Company
shall be entitled to (i) preliminary and permanent injunctive relief, without
the necessity of providing actual damages or posting of a bond, (ii) damages
equal to an equitable accounting of all earnings, profits and other benefits
arising from such violation of Paragraph 1, (iii) cancel, not deliver, modify,
rescind, suspend, withhold, or otherwise limit or restrict any unexpired,
unpaid, unexercised or deferred Awards outstanding under the Plan, and (iv)
recoup the proceeds from any exercise, payment or delivery of an Award or any
shares of Company Common Stock issued pursuant to an Award. In the event that
the Company determines that you are subject to recoupment under these
Restrictive Covenants, you shall repay the Company the amount determined by the
Company, in such manner and on such terms as may be required by the Company, and
the Company shall be entitled to set off against the amount due under this
provision any amount owed to you by the Company or any Subsidiary (including by
causing the cancellation of any outstanding incentive Award due to you).


1.
Restrictive Covenants.

(a)
Definitions. For purposes of this Paragraph 1, the following words shall have
the following definitions.

(i)
“Affiliate” of a specified Person shall mean any Person which is under common
control with the specified Person, or of which the specified Person is an
executive officer, manager, trustee, executor or similar controlling Person.

(ii)
“Company” shall be deemed to include Air Products and Chemicals, Inc. and the
subsidiaries and Affiliates of Air Products and Chemicals, Inc.

(iii)
“Business of the Company” means the production, manufacturing and distribution
of industrial gases, including atmospheric and process gases; the designing and
manufacturing of equipment for the production, processing, purification
distribution or storage of gases or for natural gas liquefaction; and any other
line of business conducted, developed or being developed by the Company during
your employment with the Company, in each case, in which you are or were
involved during the course of your





--------------------------------------------------------------------------------

Exhibit 10.1


employment with the Company or about which you possess Confidential Information.
(iv)
“Confidential Information” means any non-public, proprietary confidential or
trade secret information of the Company and/or its customers, including but not
limited to, business processes, know-how, practices, methods, plans, research,
operations, services, strategies, techniques, formulae, manuals, data, notes,
diagrams, customer or vendor information, pricing or cost information, product
plans, designs, experimental processes and inventions.

(v)
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
proprietorship or other business organization.

(vi)
“Provide Services” means to directly or indirectly, own, manage, control, or
participate in the ownership, management or control of, or be employed or
engaged by, participate in, serve on the board of directors of, consult with,
contribute to, hold a security interest in, render services for, give advice to,
provide assistance to or be otherwise affiliated or associated with.

(vii)
“Restricted Area” means any country in which you worked during your employment
with the Company, over which you had supervisory responsibility for the Business
of the Company while employed by the Company, or with respect to which you have
Confidential Information pertaining to the Business of the Company.  

(b)
Acknowledgment.

(i)
You acknowledge and agree that (A) the Business of the Company is intensely
competitive and that your employment with the Company has required you to have
access to, and knowledge of, Confidential Information, which is of vital
importance to the success of the Business of the Company; (B) the use,
disclosure or dissemination of any Confidential Information, except on behalf of
the Company, could place the Company at a serious competitive disadvantage and
could do serious damage, financial and otherwise, to the Business of the
Company; and (C) the Company is engaged in business, and has customers,
throughout the world.

(ii)
You further understand and acknowledge that the Company invests in customer
relationships and as a result, has developed and will develop





--------------------------------------------------------------------------------

Exhibit 10.1


considerable goodwill with and among its customers. You agree that the
Restrictive Covenants articulated herein are necessary to protect the Company’s
legitimate business interests in its Confidential Information and goodwill, and
that the Company would not have provided the good and valuable consideration set
forth in this Award Agreement in absence of such restrictions. You further
understand and acknowledge that the Company will be irreparably harmed if you
violate the Restrictive Covenants articulated herein.
(c)
Confidential Information.

(i)
You hereby expressly acknowledge and agree that the obligations in this Award
Agreement are in addition to, and shall not supersede, the obligations you may
have pursuant to other agreements with the Company, including, without
limitation, your obligations under your Employee Patent and Confidential
Information Agreement that you entered into when you were employed by the
Company, which shall continue to apply in accordance with its terms.

(ii)
You agree that you have and will at all times hereafter, (A) treat all
Confidential Information as strictly confidential; and (B) not directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated, or made
available, in whole or part, to any Person who is not authorized by the Company
to know such Confidential Information in the furtherance of the Company’s
business.

(d)
Non-Disparagement. You agree not to directly or indirectly make, or cause to be
made, any statement, observation or opinion that disparages or impugns the
business or reputation of the Company, its products, services, agents or
employees.

(e)
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), you understand that you
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company that (i) is made
(A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to your attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  You understand that if you file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, you may disclose the trade
secret to your attorney and use the trade secret information in the court
proceeding if you (I) file any document containing the trade secret under seal,
and (II) do not disclose the trade secret,





--------------------------------------------------------------------------------

Exhibit 10.1


except pursuant to court order.  Nothing in this Award Agreement, or any other
agreement you have with the Company, is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in this Award Agreement or any other
agreement you have with the Company shall prohibit or restrict you from making
any disclosure of information or documents to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.
(f)
Return of Company Property. You represent that upon request from the Company at
any time and, without request, upon termination of your employment with the
Company for any reason, you will deliver to the Company all memoranda, notes,
records, manuals, or other documents, including all electronic or other copies
of such materials and all documentation prepared or produced in connection
therewith, containing Confidential Information, which is in your possession,
custody and control, whether made or compiled by you or furnished to you by
virtue of your employment with the Company. You further represent that you will
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment and other property furnished to
you by virtue of your employment with the Company.

(g)
Notice. You agree that during your employment with the Company and for two years
after your employment with the Company terminates for any reason, you will give
the Company ten (10) business days’ written notice of your intention to Provide
Services to any other Person that engages in or is preparing to engage in the
Business of the Company within the Restricted Area. Such written notice must
provide sufficiently detailed information so as to allow the Company to
determine if you will be in breach of this Award Agreement if you Provide
Services to such other Person.

(h)
Non-Competition. During your employment by the Company and for two years after
your employment with the Company terminates for any reason, you agree that you
will not Provide Services to any Person, other than the Company, that engages in
or is preparing to engage in the Business of the Company within the Restricted
Area, unless (i) such other Person also engages in lines of business that are
separate, distinct and divisible from the Business of the Company, (ii) you do
not Provide Services, Confidential Information or strategy to the Business of
the Company conducted by such other Person, and (iii) you do not attend meetings
where the Business of the Company conducted by such other Person is discussed or
where you could, even inadvertently, disclose Confidential Information. Your
passive ownership of not more than one percent (1%) of the capital stock or
other ownership or equity interest, or voting power, in a public company,
registered





--------------------------------------------------------------------------------

Exhibit 10.1


under the Securities Exchange Act of 1934, as amended, shall not be deemed to be
a violation of this paragraph.
(i)
Non-Solicitation; Non-Interference. During your employment by the Company and
for two years after your last day of employment with the Company, you also agree
that you will not, directly or indirectly without the prior written consent of
the Company:

(i)
encourage, persuade, induce, or attempt to encourage or persuade or induce, any
person who is an employee at the grade level of 118 or above, an officer, or a
director of the Company, in each case, to terminate such relationship with the
Company; or hire or engage, participate in the hiring or engagement of, or
solicit or make an offer of employment or engagement to any employee at the
grade level of 118 or above, officer or director of the Company who was employed
or engaged by the Company as of your last day of employment with the Company.

(ii)
on behalf of any Person engaged in the Business of the Company (other than the
Company) solicit, contact, or attempt to solicit or contact any current, former
or prospective customer of the Company whom you had contacted within the
twenty-four (24) months prior to your last day of employment with the Company or
about whom you have any Confidential Information.

(iii)
encourage or persuade, or attempt to encourage or persuade any (A) customer of
the Company, (B) potential customer of the Company during the last twenty-four
(24) months of your employment with the Company with which or with whom you knew
to be such a potential customer, or (C) prior customer of the Company, in each
case, not to do business with the Company or to reduce the amount of business it
is doing or might do in the future with or through the Company.

(j)
Tolling. If you violate any of the terms of the Restrictive Covenant obligations
articulated herein, the obligation at issue will run from the first date on
which you cease to be in violation of such obligation.

(k)
Successors and Assigns. The Award Agreement (including this Paragraph 1) shall
inure to the benefit of the successors and assigns of the Company. The Company
may assign this Award Agreement (including this Paragraph 1), without your
consent to, including but not limited to, any of its Subsidiaries or Affiliates
or to any successor (whether by merger, purchase, bankruptcy, reorganization or
otherwise) to all or substantially all of the equity, assets or businesses of
the





--------------------------------------------------------------------------------

Exhibit 10.1


Company. You may not assign the Award Agreement (or the obligations set forth in
this Paragraph 1).
2.
Interpretation. All determinations regarding the interpretation, construction,
enforcement, waiver, or modification of this Award Agreement and/or the Plan
shall be made in the Administrator’s sole discretion and shall be final and
binding. Determinations made under this Award Agreement and the Plan need not be
uniform and may be made selectively among individuals, whether or not such
individuals are similarly situated.

3.
Conflict. If any of the terms of this Award Agreement in the opinion of the
Administrator conflict or are inconsistent with any applicable law or regulation
of any governmental agency having jurisdiction, the Administrator reserves the
right to modify this Award Agreement to be consistent with applicable laws or
regulations.

4.
Personal Data. You understand and acknowledge that the Company holds certain
personal information about you, including but not limited to your name, home
address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all Shares awarded, cancelled, vested,
unvested, or outstanding (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to the information provided above and any
changes thereto and other appropriate personal and financial data about you. You
hereby provide explicit consent to the Company and any Subsidiary to process any
such personal data and sensitive personal data. You also hereby provide explicit
consent to the Company and any Subsidiary to transfer any such personal data and
sensitive personal data outside the country in which you are employed, and to
the United States. The legal persons for whom such personal data are intended
are the Company and any third party providing services to the Company in
connection with the administration of the Plan.

5.
Plan Documents. By accepting this award, you acknowledge having received and
read this Award Agreement and the Plan, and you consent to receiving information
and materials in connection with this Award or any subsequent awards under the
Company’s long-term performance plans, including without limitation any
prospectuses and plan documents, by any means of electronic delivery available
now and/or in the future (including without limitation by e-mail, by Website
access, and/or by facsimile), such consent to remain in effect unless and until
revoked in writing by you. This Award Agreement and the Plan, which is
incorporated herein by reference, constitute the entire agreement between you
and the Company regarding the terms and conditions of this Award.

6.
Jurisdiction; Governing Law. Any action arising out of or related to this Award
Agreement or the Plan shall be brought exclusively in the United States District
Court for the Eastern District of Pennsylvania, or in any court of general
jurisdiction in Allentown,





--------------------------------------------------------------------------------

Exhibit 10.1


Pennsylvania; you and the Company consent to personal jurisdiction in any such
court and waive any objection to the laying of venue of any such suit, action or
proceeding in any such court. This Award Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to its principles of conflict/choice of law. You and the
Company also irrevocably and unconditionally consent to the service of any
process, pleadings, notices, or other papers with respect thereto. YOU AND THE
COMPANY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM, OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR
ARISING OUT OF THIS AWARD AGREEMENT.
7.
Modification; Severability. If any court of competent jurisdiction finds any
provision of this Award Agreement, and particularly the covenants set forth in
Paragraph 1, or portion thereof, to not be fully enforceable, it is the
intention and desire of the parties that the provision be fully enforced to the
extent the court finds them enforceable and, if necessary, that the court modify
any provisions of this Award Agreement to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent. To the extent that such provisions cannot be modified, it is the
intention of the parties that the provisions be severable and that the
invalidity of any one or more provisions of this Award Agreement shall not
affect the legality, validity and enforceability of the remaining provisions of
this Award Agreement. If Paragraph 1 is unenforceable in its entirety, then this
Award Agreement shall be considered null and void ab initio.

8.
Waiver. The failure of the Company to enforce any terms, provisions or covenants
of this Exhibit shall not be construed as a waiver of the same or of the right
of the Company to enforce the same. Waiver by the Company of any breach or
default by you of any term or provision of the Award Agreement (including these
Restrictive Covenants) shall not operate as a waiver of any other breach or
default.

9.
No Contract. None of your FY2020 Restricted Stock Unit Awards, this Award
Agreement, nor the Plan constitute a contract of employment; nor do they
guarantee your continued employment for any period required for all or any of
your Awards to vest or become exercisable.





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT B


RESTRICTED STOCK UNITS


Grant of Restricted Stock Units. Restricted Stock Units (“Units”) are granted to
you subject to the terms of the Plan, as amended from time to time, and the
terms and conditions of this Award Agreement. The Units are “Deferred Stock
Units” as described in Section 9 of the Plan. The Deferral Period for Units
begins on 2 December 2019 and ends on 2 December 2023.


Payment of Restricted Stock Units. Each Unit granted to you represents the value
of one share of Common Stock. Payment in respect of the Units will be delivered
in shares of Common Stock, cash, or both, as determined by the Committee or its
delegate, in its sole discretion, as soon as administratively practical
following the end of the Deferral Period (but in no event later than 60 days
thereafter) or at such other time as is specified below.


Dividends. No cash dividends or other amounts shall be payable with respect to
the Units during the Deferral Period. At the end of the Deferral Period, for
each Unit that has not been forfeited, you will also be entitled to receive a
cash payment equal to the dividends which would have been paid with respect to a
share of Company Common Stock during the Deferral Period without interest
(“Dividend Equivalents”).


Termination of Employment. Except as provided below (with respect to a
qualifying “Involuntary Termination,” as such term is defined below), if your
employment by the Company and all of its affiliates is terminated for any reason
prior to 2 December 2020, all of your Units will be automatically forfeited in
their entirety. If your employment by the Company and all its affiliates
terminates on or after 2 December 2020, but during the Deferral Period, other
than due to death, Disability, Retirement or a termination by the Company
without Cause, all of your Units will be automatically forfeited in their
entirety. For purposes of this Award Agreement, a termination without Cause by
the Company during the Deferral Period shall be referred to as an “Involuntary
Termination”.


If your employment by the Company and all its affiliates is terminated on or
after 2 December 2020, but during the Deferral Period, due to death, Disability,
or Retirement, you will vest in all of your Units.


If your employment is terminated at any time during the Deferral Period
(including before 2 December 2020) due to Involuntary Termination and you
execute a general release of claims in favor of the Company within 50 days
following your termination in a form satisfactory to the Administrator (a
“Release”), you will vest in a pro-rata portion of your Units (which portion
shall be based on the number of full months you worked during the Deferral
Period and the total number of months in the Deferral Period) and all of your
remaining Units will be forfeited. If you do not execute a Release, all of your
Units will be automatically forfeited in their entirety.






--------------------------------------------------------------------------------

Exhibit 10.1


With respect to an Involuntary Termination that also meets the definition of
Retirement: (i) if services to the Company are terminated before 2 December
2020, such termination of employment shall be deemed to be, and shall be treated
as, an Involuntary Separation for purposes of this Award Agreement; and (ii) if
the services to the Company are terminated on or after 2 December 2020 and prior
to the end of the Deferral Period, such termination of employment shall be
deemed to be, and shall be treated as, a Retirement for purposes of this Award
Agreement.


In the event of your termination of employment due to Disability or Retirement
on or after 2 December 2020 and prior to the end of the Deferral Period, payment
in respect of the Units due to you and of related Dividend Equivalents shall be
made as soon as administratively practical following the end of the Deferral
Period (but in no event later than 60 days thereafter).


If your employment by the Company and all its affiliates terminates during the
Deferral Period due to Involuntary Termination, payment in respect of Units that
have not been forfeited and of related Dividend Equivalents shall be made as
soon as administratively practical following your termination (but in no event
later than 60 days thereafter).


If your employment by the Company and all its affiliates terminates on or after
2 December 2020 and prior to the end of the Deferral Period due to death,
payment in respect of Units due to you and of related Dividend Equivalents shall
be made as soon as practicable following your death (but in no event later than
60 days thereafter) to your Designated Beneficiary or, if none, your legal
representative.


Notwithstanding anything to the contrary above, if your employment by the
Company and its affiliates is terminated and such termination constitutes a
“Termination of Employment” within the meaning of the Air Products and
Chemicals, Inc. Executive Separation Program (the “Program”) and the
Administrator of the Program determines you are entitled to the benefits of the
Program, your outstanding Awards under this Agreement shall be treated in
accordance with the Program.


Recoupment. Notwithstanding anything to the contrary above, any Units and any
related Dividend Equivalents paid to you may be recouped by the Company within
three years of their payment in the event that: (i) the payment of such Units is
predicated upon the achievement of financial results that are subsequently the
subject of a restatement; (ii) the Committee determines in its sole discretion
that you engaged in misconduct that caused or partially caused the need for the
restatement; and (iii) the Units would not have been paid or a lesser amount of
Units would have been paid based upon the restated financial results. In the
event of any such recoupment, you shall pay to the Company the amount of any
gain realized or payment received as a result of any recouped payment, in such
manner and on such terms as may be required, and the Company shall be entitled
to reduce any amount owed to you (including by causing the cancellation of any
outstanding incentive Award due to you) by the Company or any Subsidiary by such
gain or payment.






--------------------------------------------------------------------------------

Exhibit 10.1


Notwithstanding any other provisions of this Award Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934 or any other applicable law or securities
exchange listing standard.


Taxes. The Company shall have the right to deduct from all Awards hereunder paid
or any payment in respect of an Award, any federal, state, local or foreign
taxes required or permitted by law to be withheld. In the case of a payment in
respect of Units made in Common Stock, the Company shall reduce number of the
shares of Common Stock to be distributed by an amount with a value equal to the
value of such taxes required or permitted to be withheld.


Adjustments. In the event of any change in the outstanding shares of Common
Stock of the Company or the occurrence of certain other events as described in
Section 12 of the Plan, an equitable adjustment of the number of Units covered
by this Award Agreement shall be made as provided in the Plan.


Code section 409A. It is intended that the provisions of this Award Agreement
avoid the adverse consequences under section 409A of the Internal Revenue Code
(the “Code”), and all provisions of the Award Agreement shall be construed and
interpreted in a manner consistent with that intent. The Administrator reserves
the right to make amendments to the Award Agreement as the Administrator deems
necessary or desirable to avoid the imposition of taxes or penalties under
section 409A of the Code. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with an Award (including any taxes and
penalties under section 409A of the Code), and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes or penalties.


